 


109 HR 3404 IH: DNA Database Completion Act of 2005
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3404 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize the grant program for elimination of the nationwide backlog in analyses of DNA samples at the level necessary to completely eliminate the backlog and obtain a DNA sample from every person convicted of a qualifying offense. 
 
 
1.Short titleThis Act may be cited as the DNA Database Completion Act of 2005. 
2.Authorization of DNA backlog grants at level necessary to completely eliminate backlog and obtain DNA samples from all persons convicted of qualifying offensesSubsection (j) of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended to read as follows:  
 
(j)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General for grants under subsection (a)— 
(1)for grants under paragraph (1) of such subsection, $100,000,000 for each of fiscal years 2005 through 2009; and 
(2)for grants under other paragraphs of such subsection, $151,000,000 for each of fiscal years 2005 through 2009..  
 
